Exhibit 10.3

MYREXIS, INC.

305 Chipeta Way

Salt Lake City, Utah 84108

January 22, 2013    

Mr. Jonathan M. Couchman

c/o Xstelos Holdings, Inc.

630 Fifth Avenue, Suite 2260

New York, New York 10020

Dear Mr. Couchman:

This letter agreement (this “Agreement”) sets forth the terms of your employment
by and other arrangements with Myrexis, Inc. (the “Company”).

1. Position. Your position with the Company will be President and Chief
Executive Officer. You will report directly to the Board of Directors (the
“Board”). Unless and until you and the Company, acting by resolution of the
Board, otherwise determine, this is a part-time position. We acknowledge that
your actual time commitment may vary from week to week and month to month.
Notwithstanding the foregoing, you agree to commit reasonably adequate time to,
and to use good faith commercially reasonable efforts to carry out, your role as
President and Chief Executive Officer. Your focus will be identifying,
evaluating and pursuing, or not pursuing, as you and the Board determine, the
acquisition of one or more revenue- or income-producing assets, or business
combinations with entities holding such assets, in order to increase Company
shareholder value. Such focus also includes conceiving, arranging and
recommending to the Board financings to support such transactions. You
acknowledge that your entering into any binding definitive agreement for any
such transaction or financing will be subject to the prior approval by the
Board. The Company acknowledges and agrees that you hold the positions and roles
set forth on Exhibit A, and that you may continue to hold such positions and
roles and perform your duties and responsibilities thereunder during the term of
this Agreement. Other than as contemplated in the previous sentence, while in
your position with the Company, you will not engage in any other employment,
consulting or other business or outside activities that would create a conflict
of interest with the Company, and you represent and warrant that your accepting
this position and performing your obligations in this position do not conflict
with or constitute a breach of any contractual or other obligation you may have
to any other person or entity.

2. Start Date. Your employment will begin at 11:59 p.m. (EST) on the date
hereof, unless another start date is mutually agreed upon by you and the
Company. For purposes of this Agreement, the actual first day of your employment
shall be referred to as the “Start Date”.



--------------------------------------------------------------------------------

3. Salary. As your compensation under this Agreement, the Company will pay you a
salary at the rate of $1.00 per year. You acknowledge receipt of such
compensation for the initial period of your service under this Agreement through
December 31, 2013.

4. Board of Directors. Effective as of the Start Date, you will be appointed as
a member of the Board as a member of Class II. Immediately following such
appointment, all other members of the Board will resign, such that you will be
the sole member of the Board then serving. During the Term (as defined below),
you will serve as a member of the Board, subject to any required election of the
Company’s stockholders. You shall resign from the Board effective upon the
termination of your employment with the Company for any reason and, in the
absence of any other written resignation from the Board, this Agreement shall
constitute such a written resignation, effective upon the termination of your
employment.

5. Benefits. You will be eligible to participate in the employee benefits and
insurance programs generally made available to the Company’s executive employees
in accordance with and subject to the terms of the applicable plans and
policies.

6. Term and Renewal. Subject to the terms hereof, your employment hereunder will
commence on the Start Date and continue through December 31, 2013 (the “Initial
Term”), unless earlier terminated in accordance with the provisions of this
Agreement. Thereafter, such term and any subsequent extension of such term will
be automatically extended for an additional period of one (1) calendar year
(each a “Subsequent Term”) unless either you or the Company provides written
notice to the other that such automatic extension will not occur (a “Non-Renewal
Notice”), which notice is given not less than ninety (90) days prior to the
Initial Term or the then-current Subsequent Term, and unless your employment is
not otherwise earlier terminated by your written resignation, your removal from
your position by the Board, acting by its resolution, for Cause, or you are
deceased or become permanently disabled such that you can no longer perform your
obligations under this Agreement. The Initial Term and any Subsequent Term are
referred to herein collectively as the “Term.” “Cause” shall mean your material
breach of this Agreement or your failure to act in accordance with the Board’s
direction, after written notice without cure within thirty (30) days after such
notice or as soon as is practicable in any case involving a violation of law or
imminent or continuing material harm to the Company.

7. Representation Regarding Other Obligations. This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
or other agreement that restricts your employment activities or that affects
your ability to devote the time and attention to your work at the Company as
provided in Paragraph 1 above.

8. Taxes; Section 409A. All forms of compensation referred to in this Agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You hereby acknowledge that the Company does
not have a duty to design its compensation policies in a manner that minimizes
your tax liabilities, and you will not make any claim against the Company or its
board of directors related to tax liabilities arising from your compensation.
Anything in this Agreement to the contrary notwithstanding, if at the time of
your separation from service within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the Company determines that you
are a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, then to the extent any payment or benefit that you become entitled to
under this Agreement on account of your separation from



--------------------------------------------------------------------------------

service would be considered “non-qualified deferred compensation” under
Section 409A(d)(1) of the Code, such payment or benefit, to the extent necessary
to avoid any tax imposed under Section 409A(a)(1) of the Code, shall not be
payable until the date that is the earlier of (A) the first business day which
is six months and one day after your separation from service, and (B) your
death, at which time any payments or benefits delayed pursuant to the foregoing
will be paid to you in a cash lump sum. Any amounts consisting of “non-qualified
deferred compensation” under Section 409A(d)(1) of the Code not delayed pursuant
to the immediately preceding sentence will be paid in accordance with the normal
schedule specified for such amounts. All reimbursements for expenses properly
incurred by you in connection with your employment under this Agreement shall be
subject to your reasonable documentation of such expenses and shall be paid as
soon as administratively practicable, but in no event shall any reimbursement be
paid after the last day of the taxable year following the taxable year in which
the expense was incurred, subject to such reasonable documentation. The amount
of in-kind benefits provided or reimbursable expenses incurred in one taxable
year shall not affect the in-kind benefits to be provided or the expenses
eligible for reimbursement in any other taxable year. Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit. To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under
Section 409A(d)(1) of the Code, and to the extent that such payment or benefit
is payable upon your termination of employment, then such payments or benefits
shall be payable only upon a termination of your employment that constitutes a
“separation from service” under Section 409A of the Code and Treasury Regulation
Section 1.409A 1(h). For the purpose of clarity, the foregoing sentence shall
not cause any forfeiture of benefits on the part of the Employee, but shall only
act as a delay until such time as a “separation from service” occurs. The
Company and you intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. However, notwithstanding any provision of this
Agreement or any other policy, program or agreements of the Company, the Company
makes absolutely no representation or warranty regarding any tax consequences
including, without limitation, under section 409A of the Code, and shall have no
liability to you or any other person if any provisions of this Agreement (or any
other policy, program or agreements of the Company) are determined to constitute
“deferred compensation” under Section 409A(d)(1) of the Code but do not satisfy
an exemption from or otherwise comply with Section 409A.

9. Covenants.

(a) You hereby covenant and agree that you shall not take any action to directly
or indirectly cause the special cash dividend declared by the Board on
January 22, 2013 (the “Dividend”) to be revoked (including by appointing other
persons to the Board with the intention of revoking the Dividend). You further
covenant and agree that you will use your best efforts to cause the Dividend to
be paid to the stockholders of record as of the record date for the Dividend
(the “Record Date”) as soon as practicable thereafter.

(b) You hereby covenant and agree to use best efforts to utilize the cash
resources left in the Company following the payment of the Dividend
substantially for the specific purposes for which they have been allocated in
the Company’s calculation of the necessary holdback for accrued liabilities and
obligations.



--------------------------------------------------------------------------------

(c) Provided that the Company has not previously entered into a settlement
agreement with the University of South Florida with respect to certain claims
for which the Company may have an obligation to indemnify certain parties, you
hereby covenant and agree to use best efforts to effect a settlement on terms
substantially consistent with those approved by the Board on January 22, 2013.

10. Press Release. A Press Release announcing your appointment as a member of
the Board and as President and Chief Executive Officer, as well as other
matters, will be issued by the Company on or about the date hereof in the form
attached hereto as Exhibit B.

11. Interpretation, Amendment and Enforcement. This Agreement constitutes the
complete agreement between you and the Company, contains all of the terms of
your employment with the Company and supersedes any prior agreements,
representations or understandings (whether written, oral or implied) between you
and the Company. The terms of this Agreement and the resolution of any disputes
as to the meaning, effect, performance or validity of this Agreement or arising
out of, related to, or in any way connected with, this Agreement, your
employment with the Company or any other relationship between you and the
Company (the “Disputes”) will be governed by New York law, excluding laws
relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in the
federal Southern District of New York in connection with any Dispute or any
claim related to any Dispute.

12. Successors and Assigns; Counterparts. This Agreement shall be binding upon
and inure to the benefit of both parties, including any corporation or other
entity with which or into which the Company may be merged or which may succeed
to its assets or business. This Agreement may not be assigned by you. This
Agreement may be signed in identical counterparts, each of which shall be deemed
an original and both of which shall constitute one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

If you accept the terms of your employment under this Agreement, please so
acknowledge by counter-signing a counterpart of this Agreement below and
returning it to the Company.

 

Very truly yours,

 

MYREXIS, INC.

By:   /s/ Gerald P. Belle  

Name: Gerald P. Belle

Title: Chairman of the Board

 

I have read and accept this employment offer: /s/ Jonathan M. Couchman Jonathan
M. Couchman Date:   1/22/2013



--------------------------------------------------------------------------------

EXHIBIT A

Permitted Activities

Chairman of the Board, President, Chief Executive Officer and Principal
Financial Officer of Xstelos Holdings, Inc. (“Xstelos”). Mr. Couchman also holds
board and executive positions with subsidiaries of Xstelos.

Sole principal and stockholder of Couchman Advisors, Inc., and related positions
with affiliated entities, as described in Amendment No. 1 to Schedule 13D
relating to Xstelos, filed on January 16, 2013.



--------------------------------------------------------------------------------

EXHIBIT B

Press Release